Title: To Thomas Jefferson from John Carroll, 20 February 1803
From: Carroll, John
To: Jefferson, Thomas


          
            Sir
            Baltimore Feb. 20– 1803
          
          The papers inclosed, which I have the honour to transmit to you, have been for some time in my hands. Mr. Joseph Coppinger, now, or lately at Pittsburg, from whom I received them, requests that they may be submitted to your inspection, informing me at the same time, that he has already been honoured by some communications to and from you. This gentleman is personally unknown to me; but brought two letters for me from Ireland from most respectable characters there; both of which represent him as a person of great integrity, ingenuity, & agricultural knowledge, as well as possessing an intimate acquaintance with some useful manufactures. 
          I have the honour to be with the highest respect, Sir, Your most obedt. servt.
          
            J. Carroll
          
         